    Case 5:16-cv-00622-BKS-ML Document 163-2
                                       159-4 Filed 08/13/19
                                                   07/26/19 Page 1 of 6




                    SHERRY’S ASSOCIATE HOURS ON EJ

Date            Summary                                   Time          Sum Hours
June 21, 2019   Drive to Ct and set up                    8:35-9:05     30 min
                Trial Waiting for and receiving verdict   9:21-18:23    9h 2 min

                Drive home                                19:10-1:00    5h 50 min
June 20, 2019   Drive to Ct and set up                    8:35-9:20     45min


                Trial closings                            9:32-17:02    7h 30 min
                Travel FROM COURT                         20 minutes    20 min
June 19, 2019   Drive to Ct and Set up                    9: 30-10:10   40 min


                Trial                                     10:37-15:42   5h 5min
                Travel FROM COURT                         20 minutes    20 minutes
                Trial Prep -Assist Fred in Closing        19:17-23:05   3h 48 min
June 18, 2019   Drive to Ct and set up                    8:25-9:05     40min
                Trial                                     9:33-16:42    7h 9 min
                Travel FROM COURT                         20 minutes    20 minutes
                Trial Prep -Notes; Exhibits; closing      19:40-22:27   2h 47 min
                advice
June 17, 2019   Drive to Ct and set up                    8:30-9:10     40min
                Trial                                     9:30-17:26    7h 56 min
                Travel FROM COURT                         20 minutes    20 minutes
                Trial Prep- Kenny McFadden; exhibits      20:35-23:00   2h 25min
June 16, 2019   Motion-Response to their newest           13:30-18:40   5h 10min
                Motion
                Trial Prep-Worked on Mauro criminal       20:40-21:50   1h 10min
                transcripts
June 15, 2019   Trial Prep- Mauro                         11:00-12:00   1h

                                             -1-
    Case 5:16-cv-00622-BKS-ML Document 163-2
                                       159-4 Filed 08/13/19
                                                   07/26/19 Page 2 of 6




                Trial Prep- Mims Dep                   15:42-16:30   48min
                Trial Prep- Review trial notes         21:00-21:40   40min
June 14, 2019   Drive to Ct and set up                 8:34-9:10     36 min
                Trial                                  9:30-17:11    7h 41min
                Travel FROM COURT                      20 minutes    20 minutes
                Trial Prep- Worked on previous trial   20:25-22:30   2h 5min
                testimony notes and Mauro
June 13, 2019   Drive to Ct and set up                 8:35-9:00     25min
                Trial                                  9:01-17:02    8h 1min
                Travel FROM COURT                      20 minutes    20 minutes
                Trial Prep- Michael Henry and          20:30-22:45   2h 15min
                Franco; Exhibits
June 12, 2019   Drive to Ct and set up                 9:30-10:10    40 min
                Trial                                  10:19-17:21   7h 2min
                Travel FROM COURT                      20 minutes    20 minutes
                Trial Prep- LaShomb and Quonce;        20:00-22:00   2h
                Exhibits
June 11, 2019   Trial Prep- Defendants’ discovery;     9:35-13:00    3h 25min
                exhibits
                Trial Prep- LaShomb and PJ             14:40-18:08   3h 28min
                Trial Prep- LaShomb and Quonce         20:30-22:00   1h 30min
June 10, 2019   Trial Prep- Opening and Defendants’    13:30-16:10   2h 40min
                depositions review
                Trial Prep- Witness Depositions        16:30-19:30   3h
                Review
                Trial Prep- Opening                    20:45-22:50   2h 5min
June 9, 2019    Drive to Syracuse                      09:30-15:30   6h
                Meeting- Met with EJ                   16:05-17:15   1h 10min
                Trial Prep- Quonce and LaShomb         21:00-22:50   1h 50min


                                             -2-
    Case 5:16-cv-00622-BKS-ML Document 163-2
                                       159-4 Filed 08/13/19
                                                   07/26/19 Page 3 of 6




June 3, 2019   Trial Prep- LaShomb notes              16:41-17:13   32min
June 4, 2019   Trial Prep- LaShomb                    11:08-13:00   1h 52min
               Trial Prep- LaShomb                    14:36-17:08   2h 32min
June 5, 2019   Trial Prep- Gunsalus and Hard          10:50-12:53   2h 3min
               Trial Prep- Gunsalus and Hard          17:53-18:13   20min
               Trial Prep- Mims                       15:00-17:50   2h 50min
June 6, 2019   Trial Prep- Patrick Johnson            16:06-18:00   1h 54min
June 7, 2019   Trial Prep- Preston Fagen              11:29-15:30   4h 1min
               Trial Prep- McFadden                   16:46-18:10   1h 24min
05/31/2019     Trial Prep- LaShomb notes              10:30-10:41   11min
               Trial Prep- Mauro notes                11:13-12:05   52min
05/30/2019     Trial Prep- LaShomb notes              11:26-13:02   1h 36min
05/28/2019     Trial Prep- LaShomb notes              15:00-16:30   1h 30min
05/17/2019     Motion- Response to motion in limine   14:06-16:58   2h 52min
04/15/2019     Trial Prep- EJ pretrial submissions    14:28-15:37   1h 9min
03/29/2019     Trial Prep- EJ trial check and notes   13:39-15:59   2h 20min
03/06/2019     Trial Prep- EJ pretrial submissions    10:03-12:59   2h 56min
03/05/2019     Trial Prep- pretrial documents         10:39-13:58   3h 19min
06/28/2019     Legal Research- Fee Application        11:34-12:22   48min
               Motion
                                                      13:37-15:40   2h 3min
                                                      16:07-17:12   1h 5min
07/1/2019      Legal Research- Fee Application        10:37-12:20   1h 43min
               Motion
                                                      14:55-15:50   55min
                                                      15:59-17:30   1h 31min
07/02/2019     Legal Research- Application Motion     10:29-10:42   13min


                                             -3-
   Case 5:16-cv-00622-BKS-ML Document 163-2
                                      159-4 Filed 08/13/19
                                                  07/26/19 Page 4 of 6




                                               11:30-12:05   35min
                                               13:41-15:00   1h 19min
                                               15:15-16:10   55min
                                               16:22-17:38   1h 16min
07/12/2019   EJ Fee Motion                     14:32-17:17   2h 45min
07/15/2019   EJ Fee Motion                     11:58-13:10   1h 12min
07/16/2019   EJ Fee Motion                     13:17-14:49   1h 32min
07/17/2019   EJ Fee Motion                     12:16-13:56   1h 40min
07/18/2019   EJ Fee Motion                     16:19-16:31   12min
07/23/2019   EJ Fee Motion                     11:45-12:33
                                                             3h 11min
                                               14:16-15:52
                                               16:14-17:01
07/24/2019   EJ Fee Motion                     16:52-17:50   58min
07/25/2019   EJ Fee Motion                     10:30-12:26
                                                             3h
                                               14:00-14:50
                                               14:55-16:54
07/26/2019   EJ Fee Motion                     11:00-13:00   2h




                SHERRY’S PARALEGAL HOURS ON EJ

Date         Summary                           Time          Sum Hours
11/03/2017   Motion- Summary Judgment Motion   10:00-12:30   2h 30min
             Response
             Motion- Summary Judgment Motion   14:38-17:10   2h 32min
             Response
11/06/2017   Motion- Summary Judgment Motion   09:17-11:00   1h 43min
             Response



                                     -4-
   Case 5:16-cv-00622-BKS-ML Document 163-2
                                      159-4 Filed 08/13/19
                                                  07/26/19 Page 5 of 6




             Motion- Summary Judgment Motion        11:49-12:48   59min
             Response
             Motion- Summary Judgment Motion        13:55-15:06   1h 11min
             Response
             Motion- Summary Judgment Motion        14:28-17:52   3h 24min
             Response
11/08/2017   Motion- Summary Judgment Motion        09:28-11:12   1h 44min
             Response                               ();
             Motion- Summary Judgment Motion        13:50-17:08   3h 18min
             Response
             Motion- Summary Judgment Motion        18:00-19:22   1h 22min
             Response
11/09/2017   Motion- EJ Declaration                 10:28-12:58   2h 30min
             Motion- EJ Declaration                 14:08-15:59   1h 51min
11/10/2017   Motion- EJ Declaration                 09:20-12:47   3h 27min
             Motion- EJ Declaration                 13:48-15:50   2h 2min
11/15/2017   Motion- Summary Judgment Motion        11:13-12:19   1h 6min
             Response
             Motion- Summary Judgment Motion        15:52-17:07   1h 15min
             Response
11/16/2017   Motion- EJ Affidavit; Response to      10:08-12:48   2h 40min
             Their Motion
11/17/2017   Motion- 56.1 Facts Statement           13:08-16:24   3h 16min
11/20/2017   Motion- Worked on Defendants and       09:50-12:48   2h 58min
             Their Wrong Cites
             Legal Research- Qualified Immunity     14:44-16:05   1h 21min
             Memo
             Motion- Response to 56.1 Facts         16:30-18:27   1h 57min
             Statement
             Motion- Declaration in Opposition      18:27-19:20   53min
04/30/2018   Legal Research- Notes for opposition   16:00-18:04   2h 4min


                                         -5-
   Case 5:16-cv-00622-BKS-ML Document 163-2
                                      159-4 Filed 08/13/19
                                                  07/26/19 Page 6 of 6




05/03/2018   Legal Research- EJ Memo                  16:07-17:58   1h 49min
05/07/2018   Prepare for Trial; Legal Memo            09:08-10:22   1h 14min
05/09/2018   Trial Prep- Deposition Notes             10:01-14:36   4h 35min
08/30/2018   pretrial notes                           14:05-17:08   3h 3min
09/04/2018   pretrial notes                           10:27-11:50   1h 23min
             pretrial notes                           13:07-14:11   1h 4min
09/10/2018   EJ trial notes-assigned                  09:43-10:21   38min
09/23/2018   Motion- EJ motion in limine notes        13:06-14:58   1h 52min
09/28/2018   Trial Prep- Trial notes for defendants   10:12-13:18   3h 6min


             Trial Prep- Trial notes for defendants   14:57-17:51   2h 54min
01/17/2019   Trial Prep- worked on pretrial paper     16:47-18:20   1h 33min




                                            -6-
